       Case 1:20-cv-00980-PGG-OTW Document 23 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BENITO GARCON,                                                :
                                                              :
                        Plaintiff,                            :   20-CV-980 (PGG) (OTW)
                                                              :
                      -against-                               :   ORDER
                                                              :
MONTEFIORE MEDICAL CENTER, et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of the Defendants’ pre-motion conference letters regarding a

motion to dismiss for lack of subject matter jurisdiction and Plaintiff’s letter indicating that he

would like to amend the complaint, including adding an EMTALA cause of action. (ECF 16, 19,

20, 21, 22). The parties are directed to meet and confer regarding the proposed amendments

and file a joint letter by COB tomorrow, April 21, 2020. The letter should state whether

Defendants consent to the amendment, and, if there is no consent, a proposed briefing

schedule for a motion for leave to amend the complaint. See Fed. R. Civ. P. 15.


         The dial-in information for the 2:30 pm April 22, 2020 telephonic conference is (866)

390-1828; access code 1582687.
      Case 1:20-cv-00980-PGG-OTW Document 23 Filed 04/20/20 Page 2 of 2



       Additionally, Defendant Montefiore Nyak Hospital s/h/a Montefiore Nyack Hospital

a/k/a The Nyack Hospital improperly filed its Rule 26 Initial Disclosures on the docket. See Local

Civil Rule 5.1. The Clerk of Court is directed to strike ECF 18.


       SO ORDERED.



                                                              s/ Ona T. Wang
Dated: April 20, 2020                                                    Ona T. Wang
       New York, New York                                       United States Magistrate Judge




                                                  2
